DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed August 9, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a combustion engine with cylinder cooling comprising at least one cylinder is surrounded in the circumferential direction by the combustion engine housing and a cylinder cooling channel is provided for cylinder cooling in the combustion engine housing, wherein this cylinder cooling channel partially or completely surrounds the at least one cylinder in the circumferential direction, wherein the cylinder cooling channel has a cooling channel height extent in the direction of the cylinder axis and orthogonal thereto a cooling channel width extent and further the cylinder cooling channel comprises a coolant inflow opening and a coolant outflow opening, wherein the coolant inflow openings and the coolant outflow openings are coupled directly to a cylinder wall and are spaced apart in the vertical direction from the coolant outflow openings, wherein the cylinder cooling channel has a distribution cross-sectional area, having a cross-sectional area through which coolant can flow, in a first cross-sectional plane that is perpendicular to the cylinder axis, in a second cross-sectional plane, which is perpendicular to the cylinder axis and which is arranged in relation to the vertical direction between the first cross-sectional plane and the coolant outflow opening, has a throttle cross-sectional area, which is a cross- sectional area through which coolant can flow, and Page 2 of 7Application No. 16/824,099Attorney Docket No. 080437.PC932USthe throttle cross-sectional area is smaller than the distribution cross-sectional area. The closest prior art reference, Ozawa (US 5,115,771), teaches a similar cylinder cooling system but differs in the placement of the inflow openings along the cylinder wall as claimed. No other references cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747